In an action to recover on seven promissory notes, the defendant appeals (by permission) from an order of the Appellate Term of the Supreme Court for the Ninth and Tenth Judicial Districts, dated May 29, 1975, which reversed, on the facts, a judgment of the Justice Court, Town of Mamaroneck, County of Westchester, entered August 6, 1974, in favor of defendant, and granted judgment to plaintiff for the full amount of his claim. Order affirmed, with costs. The record amply supports the determination of the Appellate Term. Martuscello, Acting P. J., Latham, Cohalan, Damiani and Titone, JJ., concur.